EXHIBIT 10.1
THIRD AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
     THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(the “Amendment”) is made effective as of the 31st day of March, 2009, by and
among IMPAX LABORATORIES, INC., a Delaware corporation (“Borrower”), and
WACHOVIA BANK, NATIONAL ASSOCIATION, a Wells Fargo Company (together with its
successors and assigns, “Bank”).
BACKGROUND
     A. Pursuant to that certain Amended and Restated Loan and Security
Agreement dated December 15, 2005 by and between Borrower and Bank (as amended
by that certain First Amendment to Amended and Restated Loan and Security
Agreement dated October 14, 2008, that certain Second Amendment to Amended and
Restated Loan and Security Agreement dated December 31, 2008 and as the same may
hereafter be further amended, modified, supplemented or restated from time to
time, being referred to herein as the “Loan Agreement”), Bank agreed, inter
alia, to amend and restate an existing revolving line of credit in the maximum
principal amount of Thirty-Five Million Dollars ($35,000,000.00).
     B. Borrower has requested and Bank has agreed to amend the Loan Agreement
in accordance with the terms and conditions contained herein.
     C. All capitalized terms contained herein and not otherwise defined herein
shall have the meanings set forth in the Loan Agreement.
     NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
agree as follows:
     1. Termination Date. The reference to “March 31, 2009” contained in the
definition of “Termination Date” in Section 1.1 of the Loan Agreement is hereby
deleted and replaced with “March 31, 2010”.
     2. Applicable Margin. The definition of “Applicable Margin” as set forth in
Section 1 of the Loan Agreement is hereby amended to read, in its entirety, as
follows:
          “Applicable Margin” shall mean, at any time, the applicable percentage
set forth below if the Fixed Charge Coverage Ratio for the immediately preceding
fiscal quarter is at or within the amounts indicated for such percentage:

 



--------------------------------------------------------------------------------



 



                      Applicable         Margin for Prime   Applicable Margin
Fixed Charge Coverage Ratio   Rate Loans   for LIBOR Loans
 
               
Less than 1.50 to 1
    0.75 %     3.00 %
Greater than or equal to 1.50 to 1 but less than or equal to 2.50 to 1
    0.25 %     2.50 %
Greater than 2.50 to 1
    0 %     2.25 %

provided, that the Applicable Margin shall be calculated and established once
each fiscal quarter (commencing with the fiscal quarter ending on March 31,
2009) and shall remain in effect until adjusted thereafter during the next
fiscal quarter. Each change in the Applicable Margin resulting from a change in
the Fixed Charge Coverage Ratio shall be effective on and after the date of
delivery to the Bank of the financial statements and certificates required by
Section 5.6(b) and Section 5.6(d), respectively, indicating such change, and
until the date immediately preceding the next date of delivery of such financial
statements and certificates indicating another such change. In the event that
Borrower has failed to deliver the financial statements and certificates
required by Sections 5.6(b) or (d), respectively, and in addition to all other
rights and remedies available to Bank, the Applicable Margin shall be the
highest percentage set forth above, until receipt by Bank of such information.
     3. Servicing Fee. Section 2.11.1 of the Loan Agreement is hereby amended to
read, in its entirety, as follows:
“2.11.1 Servicing Fee. Borrower shall pay to Bank a monthly non-refundable
servicing fee in the amount of One Thousand Five Hundred Dollars ($1,500.00)
with respect to any month during which Revolver Loans are outstanding, payable
on the first day of each month with respect to the preceding month.”
     4. Financial Information. Section 5.6(a) of the Loan Agreement is hereby
amended to read, in its entirety, as follows:
“(a) Periodic Borrowing Base Information. A completed Borrowing Base Certificate
in the form attached hereto as Exhibit 5.6(a) (a “Borrowing Base Certificate”)
(which shall be certified by the chief financial officer or president of
Borrower to be accurate and complete and in compliance with the terms of the
Loan Documents) (i) each Business Day of each month if the immediately prior
month’s average Excess Availability was less than or equal to Five Million
Dollars ($5,000,000.00), (ii) on the last Business Day of each week of each
month if the immediately prior month’s average Excess Availability was greater
than Five Million Dollars ($5,000,000.00) and (iii) within three (3) days after
the end of each month during which there were no Revolver Loans outstanding;
provided, however, no Borrowing Base Certificate shall be due during a month
immediately following a month during which no Revolver Loans were outstanding
and

2



--------------------------------------------------------------------------------



 



Borrower had a Net Cash Position (calculated on an average daily basis) of at
least Twenty Million Dollars ($20,000,000.00). Bank may, but shall not be
required to, rely on each Borrowing Base Certificate delivered hereunder as
accurately setting forth the available Borrowing Base for all purposes of this
Loan Agreement until such time as a new Borrowing Base Certificate is delivered
to Bank in accordance herewith.”
     5. Fixed Charge Coverage Ratio. Notwithstanding anything in the Loan
Agreement to the contrary, the Fixed Charge Coverage Ratio shall be tested only
for those Applicable Fiscal Periods during which the Net Cash Position
(calculated on an average daily basis for such Applicable Fiscal Period) is less
than $50,000,000.00. In addition to all other information currently required
under the Loan Agreement, each compliance certificate delivered under
Section 5.6(e) of the Loan Agreement shall contain a calculation of the Net Cash
Position calculated as described above for the Applicable Fiscal Period covered
thereby, in such detail as shall be reasonably satisfactory to Bank.
     6. Capital Expenditures. Section 7.2 of the Loan Agreement is hereby
amended to read, in its entirety, as follows:
“ 7.2 Capital Expenditures. Borrower shall not, directly or indirectly, make
total Capital Expenditures in excess of Twenty-Five Million Dollars
($25,000,000.00) for the period from January 1, 2009 through December 31, 2009
and for each calendar year thereafter.”
     7. Control Agreement. On or before April 30, 2009, Borrower shall cause to
be delivered to Bank a fully executed Control Agreement in form and content
reasonably satisfactory to Bank, among Borrower, US Bank and Bank in order to
perfect Bank’s security interest in all Investment Property of Borrower
maintained with US Bank.
     8. Commitment Fee. Upon execution of this Amendment, Borrower shall pay to
Bank a commitment fee in an amount equal to $100,000.00 (the “Commitment Fee”),
which Commitment Fee may be charged as a Revolver Loan or charged to any bank
account of Borrower maintained with the Bank. The Commitment Fee is in addition
to the interest and other amounts which Borrower is required to pay under the
Loan Documents and has been fully earned and is nonrefundable.
     9. Amendment/References. The Loan Agreement and the Loan Documents are
hereby amended to be consistent with the terms of this Amendment. All references
in the Loan Agreement and the Loan Documents to (a) the “Loan Agreement” shall
mean the Loan Agreement as amended hereby; and (b) the “Loan Documents” shall
include this Amendment and all other instruments or agreements executed pursuant
to or in connection with the terms hereof.
     10. Release. Borrower acknowledges and agrees that it has no claims, suits
or causes of action against Bank and hereby remises, releases and forever
discharges Bank, their officers, directors, shareholders, employees, agents,
successors and assigns, and any of them, from any claims, suits or causes of
action whatsoever, in law or at equity, which Borrower has or may

3



--------------------------------------------------------------------------------



 



have arising from any act, omission or otherwise, at any time up to and
including the date of this Amendment.
     11. Additional Documents; Further Assurances. Borrower covenants and agrees
to execute and deliver to Bank, or to cause to be executed and delivered to Bank
contemporaneously herewith, at the sole cost and expense of Borrower, the
Amendment and any and all documents, agreements, statements, resolutions,
searches, insurance policies, consents, certificates, legal opinions and
information as Bank may require in connection with the execution and delivery of
this Amendment or any documents in connection herewith, or to further evidence,
effect, enforce or protect any of the terms hereof or the rights or remedies
granted or intended to be granted to Bank herein or in any of the Loan
Documents, or to enforce or to protect Bank’s interest in the Collateral. All
such documents, agreements, statements, etc., shall be in form and content
acceptable to Bank in its sole discretion. Borrower hereby authorizes Bank to
file, at Borrower’s cost and expense, financing statements, amendments thereto
and other items as Bank may require to evidence or perfect Bank’s continuing
security interest and liens in and against the Collateral. Borrower agrees to
join with Bank in notifying any third party with possession of any Collateral of
Bank’s security interest therein and in obtaining an acknowledgment from the
third party that it is holding the Collateral for the benefit of Bank. Borrower
will cooperate with Bank in obtaining control with respect to Collateral
consisting of deposit accounts, investment property, letter-of-credit rights and
electronic chattel paper.
     12. Further Agreements and Representations. Borrower does hereby:
          (a) ratify, confirm and acknowledge that the statements contained in
the foregoing Background are true and complete and that, as amended hereby, the
Loan Agreement and the other Loan Documents are in full force and effect and are
valid, binding and enforceable against Borrower and its assets and properties,
all in accordance with the terms thereof, as amended;
          (b) covenant and agree to perform all of Borrower’s obligations under
the Loan Agreement and the other Loan Documents, as amended;
          (c) acknowledge and agree that as of the date hereof, Borrower has no
defense, set-off, counterclaim or challenge against the payment of any of the
Obligations or the enforcement of any of the terms of the Loan Agreement or of
the other Loan Documents, as amended;
          (d) acknowledge and agree that all representations and warranties of
Borrower contained in the Loan Agreement and/or the other Loan Documents, as
amended (including, without limitation as modified by the amendments set forth
on Schedule A hereto), are true, accurate and correct on and as of the date
hereof as if made on and as of the date hereof,
          (e) represent and warrant that no Default or Event of Default exists;
          (f) covenant and agree that Borrower’s failure to comply with any of
the terms of this Amendment or any other instrument or agreement executed or
delivered in connection herewith, shall constitute an Event of Default under the
Loan Agreement and each of the other Loan Documents; and

4



--------------------------------------------------------------------------------



 



          (g) acknowledge and agree that nothing contained herein, and no
actions taken pursuant to the terms hereof, are intended to constitute a
novation of the Note, the Loan Agreement or of any of the other Loan Documents
and does not constitute a release, termination or waiver of any existing Event
of Default or of any of the liens, security interests, rights or remedies
granted to the Bank in any of the Loan Documents, which liens, security
interests, rights and remedies are hereby expressly ratified, confirmed,
extended and continued as security for all of the Obligations.
     Borrower acknowledges and agrees that Bank is relying on the foregoing
agreements, confirmations, representations and warranties of Borrower and the
other agreements, representations and warranties of Borrower contained herein in
agreeing to the amendments contained in this Amendment.
     13. Fees, Cost, Expenses and Expenditures. Borrower will pay all of Bank’s
reasonable, out-of-pocket expenses in connection with the review, preparation,
negotiation, documentation and closing of this Amendment and the consummation of
the transactions contemplated hereunder, including without limitation, fees,
disbursements, expenses and disbursements of counsel retained by Bank and all
fees related to filings, recording of documents, searches, environmental
assessments and appraisal reports, whether or not the transactions contemplated
hereunder are consummated.
     14. No Waiver. Nothing contained herein constitutes an agreement or
obligation by Bank to grant any further amendments to the Loan Agreement or any
of the other Loan Documents. Nothing contained herein constitutes a waiver or
release by Bank of any Event of Default or of any rights or remedies available
to Bank under the Loan Documents or at law or in equity.
     15. Inconsistencies. To the extent of any inconsistencies between the terms
and conditions of this Amendment and the terms and conditions of the Loan
Agreement or the other Loan Documents, the terms and conditions of this
Amendment shall prevail. All terms and conditions of the Loan Agreement and
other Loan Documents not inconsistent herewith shall remain in full force and
effect and are hereby ratified and confirmed by Borrower.
     16. Binding Effect. This Amendment, upon due execution hereof, shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
     17. Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
conflict of law principles.
     18. Severability. The provisions of this Amendment and all other Loan
Documents are deemed to be severable, and the invalidity or unenforceability of
any provision shall not affect or impair the remaining provisions which shall
continue in full force and effect.
     19. Modifications. No modification of this Amendment or any of the Loan
Documents shall be binding or enforceable unless in writing and signed by or on
behalf of the party against whom enforcement is sought.

5



--------------------------------------------------------------------------------



 



     20. Headings. The headings of the Articles, Sections, paragraphs and
clauses of this Amendment are inserted for convenience only and shall not be
deemed to constitute a part of this Amendment.
     21. Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall constitute an original and all of which together shall
constitute the same agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have caused this Amendment to be executed the day and year first above
written.

            IMPAX LABORATORIES, INC.
      By:   /s/ Arthur A. Koch, Jr.         Name/Title: SVP-Finance & Chief
Financial Officer                WACHOVIA BANK, NATIONAL ASSOCIATION,
a WELLS FARGO COMPANY
      By:   /s/ Margaret A. Byrne         Name/Title: Margaret A.
Byrne/Director             

 